Citation Nr: 0416982	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952, and from October 1953 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Appeal has been perfected only with 
respect to the issue of service connection for hearing loss.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board, and instead opted to testify 
in person at an RO hearing held in December 2002.

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss is reopened, as discussed below.  
The reopened claim is also REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development.

On a different matter, the Board notes that the record 
contains evidence, in the form of the veteran's testimony and 
medical records, indicating that the veteran has ringing in 
his ears.  This evidence could suggest tinnitus, which is 
considered a disorder separate and distinct from 
sensorineural hearing loss for the purposes of VA disability 
compensation.  Accordingly, the veteran and his 
representative are hereby notified that a separate tinnitus 
claim must be filed if the veteran desires to seek service 
connection for tinnitus.   


FINDINGS OF FACT

1.  In an August 1989 rating decision, the RO determined that 
the evidence of record to date did not warrant service 
connection for bilateral sensorineural hearing loss.  The 
veteran was notified of this decision and of appellate rights 
and procedures, but took no further action on the claim until 
April 2001, when he petitioned the RO to reopen the same 
claim. 

2.  Evidence submitted since August 1989, with regard to the 
issue of service connection for bilateral sensorineural 
hearing loss, bears directly and substantially on the issue 
of service connection therefor as it is neither cumulative 
nor redundant of evidence previously submitted, and, by 
itself or in connection with evidence previously assembled, 
is significant enough that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 1989 rating decision, which concluded that 
then-current evidence of record did not support a finding of 
service connection for bilateral sensorineural hearing loss, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).

2.  New and material evidence has been received since August 
1989 to reopen the claim of entitlement to service connection 
for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  Essentially, 
this law redefined the obligations of VA with respect to the 
duty to assist and imposed on VA certain notification 
requirements.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA was recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in July 2001, the RO advised the veteran of his and VA's 
respective responsibilities in developing the claim, what 
specific evidence and information are required to establish 
entitlement to the benefits claimed, what evidence and 
information are of record, what additional information and 
evidence are needed, and what specifically the VA would do to 
help him substantiate the claim.  Further, through the 
Statement of the Case (SOC) and the December 2001 rating 
decision, the veteran was notified of what evidence and 
information are required to establish entitlement to the 
claimed benefits and what evidence and information were 
considered in evaluating the claim.  Moreover, the SOC 
included the statutes pertaining to the VCAA duty to assist, 
and the letter discussed what evidence constitutes "new and 
material" evidence sufficient to reopen the claim.  In 
addition, in the July 2001 letter, the RO asked the veteran 
to tell the RO about "any additional information or 
evidence" for which he wanted help in obtaining, or to 
provide such evidence or information himself.  Thus, the 
Board finds that duty-to-notify obligations under VCAA and 
controlling precedent, including Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including private 
medical facility records and VA Medical Center (VAMC) 
treatment records.  Nothing in the record suggests that the 
veteran has indicated the existence of any other relevant 
records that are not currently of record.  The veteran also 
testified at a RO hearing on appeal, and the hearing 
transcript is of record.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, and that his procedural rights 
have not been abridged.  The Board will therefore proceed 
with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

The record indicates that the veteran served on active duty 
from October 1950 to October 1952, and from October 1953 to 
April 1954.  In April 2001, the veteran petitioned the RO to 
reopen a previously denied claim of entitlement to service 
connection for bilateral sensorineural hearing loss.  A 
December 2001 rating decision denied the petition on the 
grounds that no new and material evidence had been submitted 
to reopen the claim.  The veteran perfected an appeal to the 
Board.  

To open a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  A 
claim of entitlement to service connection for hearing loss 
was last before the RO in August 1989.  The RO reviewed the 
entire record at that time, and determined that the evidence 
did not support a finding of service connection.  The veteran 
was notified of this decision and of appellate rights and 
procedures, by a letter dated on August 31, 1989.  There is 
no evidence to indicate that the veteran did not receive this 
notification, or that this letter was returned via the U.S. 
Postal Service.  The record indicates that the veteran took 
no further action on the hearing loss claim after 1989 until 
April 2001, when he filed a petition to reopen the same 
claim.  Thus, the August 1989 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, for the 
purposes of reopening the previously denied claim, evidence 
submitted since August 1989 is of concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed prior 
to that date (in April 2001), the pre-amended version 
applies.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).
When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board has reviewed all of the evidence and information of 
record after the August 1989 rating decision.  Evidence 
concerning bilateral hearing loss associated with the claims 
folder subsequent to August 1989 consists of the following, 
as summarized:

(1)  VAMC treatment records dated between late 1999 to late 
2002.  They indicate that the veteran had worn hearing aids 
at least as early as in 1999; that he was seen at VAMC on 
numerous times during this period for audiology 
consultations; and that his bilateral hearing loss has 
progressively worsened over the years.  His hearing aids were 
adjusted, reprogrammed, or repaired a number of times.    

(2)  Veteran's testimony as documented in the December 2002 
RO hearing transcript.  The veteran stated that, while 
working as a canoneer in service, he was exposed to severe 
acoustic trauma.  He did not have hearing protection devices.  
He was in Germany when these incidents occurred.  He has had 
hearing loss and ringing in his ears since discharge.        

(3)  Private urgent care facility records, which consist of a 
one-page assessment (dated in November 2002) of medical 
history apparently as recited by the veteran (including 
acoustic trauma in service) and indicating manifestation of 
hearing loss requiring hearing aids; and a one-page, 
handwritten document signed in December 2002 by the "medical 
director" of the facility, whose name is not legible.  The 
latter document refers to the veteran's November 2002 visit 
and his bilateral hearing loss, and concludes with an opinion 
that the hearing loss is attributable to exposure to 
repetitive cannon fire in service without ear protection.     

(4)  Private medical facility records dated in 2001- 2002, 
including a report from a physician (L. M., M. D.) and an 
audiologist, indicating that the veteran has bilateral 
sensorineural hearing loss.  

(5)  March 2001 private physician's (J. W., M. D.) report and 
audiology testing records, which indicate that the veteran 
reportedly had "a lot of" childhood ear diseases.  The 
doctor's impression was that bilateral hearing loss, with 
right ear worse than the left, has been longstanding.
    
(6)  Two layperson statements (one from the veteran's 
neighbor; the other from his stepdaughter), received in July 
2001.  The authors indicate that they each had known the 
veteran for decades and have personal knowledge of the 
veteran's hearing impairment over the years.    

(7)  VA compensation and pension (C&P) examination (general 
medical examination and audiology examination) reports dated 
in November 1994 and September 2001 audiology report.  The 
1994 general examination report notes normal visual 
examination of the ears, and that the veteran wears hearing 
aids.  The 1994 audiology examination report documents 
bilateral sensorineural hearing loss and tinnitus.  The 
September 2001 C&P audiology examination report notes similar 
findings, but there is no opinion as to whether there is a 
medical nexus between service and hearing loss.  Importantly, 
the Board notes that the September 2001 examination report 
specifically provides that the veteran's claims folder was 
not available for review at the time of the examination.   

(8)  VAMC treatment records dated between mid to late 1989.  
They consist of June 1989 audiology studies, an audiologist's 
interpretive report, and a computerized tomography (CT) scan 
report for the temporal bones.  They indicate that the 
veteran has bilateral sensorineural hearing loss, and that 
there were no significant findings in the CT scan other than 
sclerosis of the air cells of the mastoid antrum on both 
sides, possibly due to chronic mastoiditis.    



(9)  Medical records dated in the 1980s, apparently issued by 
a private facility, consisting of several audiology testing 
results and a narrative discussion (author not identified).  
The discussion, dated in 1981, provides that the veteran was 
"a little vague about his ear history but he was exposed to 
artillery in the service" and that he reportedly has had 
hearing loss for several years.    

First, with respect to the evidence numbered 8 and 9 above, 
the Board notes that, while they are dated before the RO's 
last, final August 1989 decision, they apparently were not of 
record at that time.  Thus, they are new records.  The 
remaining, more recent evidence summarized above, too, is all 
new in the sense that it had not previously been associated 
with the claims folder.  38 C.F.R. § 3.156(a).  

The Board notes, however, with respect to the veteran's RO 
hearing testimony (evidence numbered 2, above), the substance 
of these statements (the veteran's accounting of in-service 
events and his allegation that hearing loss should be 
service-connected) had been documented before August 1989.  
As such, to this extent, they essentially are duplicative and 
cumulative and do not constitute "new" evidence.  Further, 
with respect to evidence numbered 6, above, it is noted that 
other laypersons had submitted statements before August 1989 
indicating their personal knowledge of the veteran's 
diminished hearing after discharge.  Accordingly, while 
evidence numbered 6 above is new in that the statements were 
authored by persons different from those who had submitted 
statements before 1989, it is cumulative and redundant 
because, substantively, it repeats what already was before 
the RO when it issued its August 1989 confirmed rating 
decision.

On a different but related matter, the Board acknowledges 
that the veteran certainly is qualified to report his 
personal experiences in service, including exposure to 
artillery fire noise, that are relevant to the issue on 
appeal.  He also is competent to proffer evidence in the form 
of descriptions of symptoms that he believes are related to 
events in service.  Laypersons who are related to, or are 
acquainted with the veteran, also are qualified to testify as 
to their personal observations of the veteran or manifested 
symptoms relevant to the disability question at issue.  
However, the veteran and laypersons are not shown to be 
medical professionals qualified to opine on an etiological, 
or causal, relationship between such symptoms or a current 
disease or disorder and in-service noise exposure.  The law 
provides that, with respect to questions involving diagnosis 
or medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  Nor can they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Evidence of such a relationship, as will be discussed further 
below, is necessary to establish service connection.  

As for whether the "new" evidence summarized above is 
material, most of the evidence, in sum, shows that the 
veteran continues to maintain that hearing loss should be 
service connected, and that various medical examiners and 
audiologists have determined that the veteran's hearing 
continues to decline.  However, again, service connection 
requires a nexus between active duty and the claimed hearing 
loss, as established by competent medical opinion.  In this 
connection, the Board acknowledges that the "new" evidence 
includes recent private urgent care facility records 
containing an opinion that hearing loss is attributable to 
in-service noise exposure.  See evidence no. 3, above.  The 
Board notes that 38 C.F.R. § 3.156(a) (2001) requires that 
evidence, alone or with old evidence, must be significant 
enough that not considering it would be unfair to the 
veteran.  This evidence is significant in that it supplies 
one examiner's opinion linking active duty to hearing loss - 
something that was not before the RO when it rendered its 
1989 decision.  Accordingly, it is new and material, and the 
claim is thus reopened.  The claim is granted to this extent 
only.      

While the evidence numbered 3 above is new and material, the 
Board is of the opinion that it, alone or with the remainder 
of the record, is not sufficient for the purposes of deciding 
the merits of the now-reopened hearing loss claim.  More 
specifically, as to this new evidence, not only is the 
"medical director"'s (the author's) name in the opinion is 
not legible, his qualification (that is, e.g., whether he is 
a licensed audiologist or a medical doctor) is not stated.  
Moreover, it appears that the sole basis for the opinion was 
one prior visit to the facility by the veteran.  Most 
importantly, however, the opinion concerning service 
connection apparently was based substantially, if not 
entirely, on an assumption that the veteran did in fact have 
artillery fire noise exposure in service and that only source 
of acoustic trauma was active duty, as recited by the 
veteran.  Accordingly, in sum, while the evidence is 
significant enough to meet the threshold for reopening the 
claim, it is not sufficient for the purposes of deciding the 
issue of service connection at this time.  In light of this 
determination, the Board finds that the claim, now reopened, 
should be remanded for further evidentiary development in the 
form of a VA medical examination to determine whether there 
is a basis for service connection.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss is reopened.  The claim is granted to this 
extent only.


REMAND

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss, now reopened on the grounds that 
new and material evidence has been submitted since the RO's 
August 1989 rating decision, is remanded for the following 
development:

1.  Schedule the veteran for a VA medical 
examination by a qualified otologist to 
determine whether the veteran's bilateral 
sensorineural hearing loss is, at least 
as likely as not (that is, by a 
probability of 50 percent or higher), 
etiologically related to active duty.  
The veteran's claims folder must be made 
available to the examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for bilateral sensorineural 
hearing loss.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  It is noted that the requirements of 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
binding on this reopened claim on remand 
and with respect to any further 
adjudication by the RO.  

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  
    
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



